


EXHIBIT 10.4


INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT is made as of June 16, 2014 by and between
Parkway Properties, Inc., a Maryland corporation (the “Company”), and Henry F.
Pratt III (the “Indemnified Person” or “Indemnitee”).
INTRODUCTION
The Company wishes the Indemnified Person to serve as a Director of the Company
and the Indemnified Person is willing to accept such position with the
indemnification and other rights provided hereby.
In recent years, litigation seeking to impose liability on directors, trustees
and officers of publicly held corporations and trusts has become more frequent.
Such litigation is extremely expensive to defend. In many cases, defense costs
exceed the financial means of individual defendants. Further, the possibility of
liability for extremely large sums is a deterrent to persons accepting positions
of responsibility with a public corporation or trust.
The Indemnified Person is deeply concerned regarding this situation, as well as
the adequacy of the indemnification available under the Company’s Articles of
Incorporation, as amended, and Bylaws, as amended. It is the desire of the
Company and the Indemnified Person that this agreement supersede and replace any
and all prior indemnification agreements between them, but for clarification,
this Agreement shall supplement, but not supersede or replace, the Company’s
Articles of Incorporation or Bylaws.
NOW, THEREFORE, to induce the Indemnified Person to serve the Company and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
ARTICLE ONE
INTERPRETIVE RULES; DEFINITIONS


Section 1.1    General Interpretive Rules.


For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (i) terms defined in this Article have the
meanings assigned to them in this Article and include the plural as well as the
singular; (ii) references herein to “Sections” without reference to a document
are to designated Sections of this Agreement; (iii) “including” means “including
but not limited to”; and (iv) “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision.
Section 1.2    Definitions.


Agreement means this Indemnification Agreement as executed by the parties hereto
as of the date first written above or, if amended, as amended.
Board means the Board of Directors of the Company.



1

--------------------------------------------------------------------------------




Disinterested Director means a director of the Company who is not and was not a
party to the Proceeding in respect of which indemnification or advancement is
sought by Indemnitee.
Enterprise means any foreign or domestic corporation, real estate investment
trust, partnership, limited liability company, joint venture, trust, employee
benefit plan or other enterprise in which Indemnitee is or was serving as a
director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent at the request of the Company. As a clarification and without
limiting the circumstances in which Indemnitee may be serving at the request of
the Company, services by Indemnitee shall be deemed to be at the request of the
Company if Indemnitee serves or served as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any corporation, real
estate investment trust, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise (i) of which a majority of the
voting power or equity interest is owned directly or indirectly by the Company
or (ii) the management of which is controlled directly or indirectly by the
Company.
Fine means any fine, penalty or, with respect to an employee benefit plan, any
excise tax or penalty assessed with respect thereto.
Independent Counsel means a law firm, or a member of a law firm, that is of
quality reputation, experienced in matters of corporation law and neither is,
nor in the past five years proceeding the date of selection has been, retained
to represent: (i) the Company or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements); or
(ii) any other party to or participant or witness in the Proceeding giving rise
to a claim for indemnification or advancement hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel.
Litigation Costs means all reasonable fees, costs, charges and expenses,
incurred by Indemnitee in connection with any Proceeding, including, without
limitation, attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Section 2.5(c) of this Agreement), fees and disbursements of expert
witnesses, private investigators and professional advisors (including, without
limitation, accountants and investment bankers), court costs, transcript costs,
fees of experts, travel expenses, duplicating, printing and binding costs,
telephone and fax transmission charges, postage, delivery services, secretarial
services, and other disbursements and expenses.
Losses means the total amount which the Indemnified Person becomes legally
obligated to pay in connection with any Proceeding, including judgments,
damages, liabilities, penalties, Fines, excise taxes, amounts paid in settlement
and Litigation Costs.
Proceeding means any actual, threatened, pending or completed claim, action,
suit, arbitration, alternative dispute resolution process, inquiry, subpoena,
investigation, administrative hearing, appeal, or any other actual, threatened,
pending or completed proceeding, whether civil, criminal, administrative,
arbitrative or investigative (whether external or internal to the Company), in
each case whether formal or informal, including a proceeding initiated by the
Indemnitee pursuant to Section 2.5(c) of this Agreement to enforce Indemnitee’s
rights hereunder.



2

--------------------------------------------------------------------------------




ARTICLE TWO
INDEMNIFICATION


Section 2.1    Right to Indemnification.


The Company shall indemnify the Indemnified Person if the Indemnified Person was
or is a party, or is threatened to be made a party, to any Proceeding or was or
is a witness or is threatened to be made a witness in any Proceeding, by reason
of the fact that the Indemnified Person is or was a director, officer, employee
or agent of the Company or any Enterprise, against all Losses incurred or paid
by Indemnitee in connection with such Proceeding to the fullest extent permitted
by Maryland law. The Company hereby agrees to indemnify Indemnitee’s spouse
(whether by statute or at common law and without regard to the location of the
governing jurisdiction) and children (including by way of adoption) as express
third-party beneficiaries hereunder to the same extent and subject to the same
limitations applicable to Indemnitee hereunder for claims arising out of the
status of such person as a spouse or child of Indemnitee, including claims
seeking damages from marital property (including community property) and
property held by the Indemnitee and such spouse or property transferred to such
spouse or child. The rights of Indemnitee provided in this Section 2.1 shall
include, without limitation, the rights set forth in the other sections in this
Agreement, including any additional indemnification permitted by Section
2-418(g) of the Maryland General Corporation Law (the “MGCL”).


Section 2.2    Indemnification Against Expenses of Successful Party.    


Notwithstanding any other provision hereof, to the extent that the Indemnitee
has been successful, on the merits or otherwise, in any Proceeding, the Company
shall indemnify Indemnitee for all Litigation Costs reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee for Litigation Costs
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this
Agreement, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, by reason of settlement, judgment, order
or otherwise, shall be deemed to be a successful result as to such claim, issue
or matter.
Section 2.3    Advances of Litigation Costs.


The Company shall, without requiring a preliminary determination of Indemnitee’s
ultimate entitlement to indemnification, advance all Litigation Costs incurred
by or on behalf of Indemnitee in connection with any Proceeding, including a
proceeding by or in the right of the Company, in which Indemnitee is involved by
reason of the fact that the Indemnitee is or was a director, officer, employee
or agent of the Company or any Enterprise, including without limitation any such
Proceeding in which Indemnitee is or was a witness or is threatened to be made a
witness, within 20 calendar days after the receipt by the Company of a written
statement from Indemnitee requesting such advance or advances from time to time,
whether prior to or after final disposition of such Proceeding and a written
affirmation of the director’s good faith belief that the standard of conduct
necessary for indemnification has been met.







3

--------------------------------------------------------------------------------




To the extent required by Maryland law, Indemnitee hereby undertakes to repay
any and all of the amount of Litigation Costs paid to Indemnitee if it is
finally determined by a court of competent jurisdiction in accordance with
Section 2.5 that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Litigation Costs. This undertaking is an
unlimited general obligation of Indemnitee and shall be accepted without
reference to Indemnitee’s financial ability to repay such advanced Litigation
Costs and without any requirement to post security therefor.
Section 2.4    Procedure for Advancement of Litigation Expenses.


Indemnitee shall submit to the Company a written request or requests specifying
the Litigation Costs for which Indemnitee seeks an advancement under Section 2.3
of this Agreement, together with documentation evidencing that Indemnitee has
incurred such Litigation Costs. Payment of Litigation Costs under Section 2.3
shall be made no later than 20 calendar days after the Company’s receipt of such
request. Upon submission of such request for advancement of Litigation Costs and
documentation, Indemnitee shall be entitled to advancement of Litigation Costs,
and such advancement of Litigation Costs shall continue until such time (if any)
as there is a final judicial determination that Indemnitee is not entitled to
indemnification.



































4

--------------------------------------------------------------------------------




Section 2.5    Determination of Right to Indemnification of Expenses Upon
Application; Procedure Upon Application; Remedies of Indemnitee.


(a)Upon written request by Indemnitee for indemnification pursuant to Section
2.8, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made promptly, and in any event within
45 days of the Indemnified Person’s written request therefore, (A) by the Board
by a majority vote of a quorum consisting entirely of Disinterested Directors or
by a majority vote of a duly authorized committee of the Board consisting solely
of one or more Disinterested Directors, (B) if Independent Counsel has been
selected by the Board in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by the Indemnitee, which approval shall not be unreasonably withheld or
delayed, by Independent Counsel, in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (C) if so directed by Disinterested
Directors, the stockholders of the Company. If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten days after such determination. Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board or Independent Counsel if retained pursuant to this
Section. Any Litigation Costs incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom. The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.


(b)    In making any determination required to be made under Maryland law with
respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee submitted a request therefor
in accordance with Section 2.8 of this Agreement, and the Company shall have the
burden of proof by clear and convincing evidence to overcome that presumption in
connection with the making by any person, persons, entity, regulatory authority
or court of any determination contrary to that presumption.
(c)    If (i) a determination is made pursuant to Section 2.5(a) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement is not timely made pursuant to Sections 2.3 or 2.4
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 2.5(a) of this Agreement within 45 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 2.2 of this Agreement within ten
days after receipt by the Company of a written request therefor, or (v) payment
of indemnification pursuant to any other section of Agreement or the Articles of
Incorporation, as amended, or Bylaws of the Company is not made within ten days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication in an
appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, of Indemnitee’s entitlement to such indemnification or
advancement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.







5

--------------------------------------------------------------------------------






Notwithstanding any other provision hereof, the Company shall indemnify the
Indemnitee for all Litigation Costs incurred in connection with investigating,
preparing for, litigating, defending or settling any action brought by
Indemnitee under this Section, or in connection with any claim or counterclaim
brought by the Company in connection therewith, if Indemnitee is ultimately
determined to be entitled to such indemnification or advancement by such court
of competent jurisdiction.
(d)    In any judicial proceeding brought under Section 2.5(c) above, Indemnitee
shall be presumed to be entitled to indemnification or advancement, as the case
may be, under this Agreement and the Company shall have the burden of proving
that Indemnitee is not entitled to payment of indemnification or advancement
hereunder. The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding commenced pursuant to this
Section 2.5 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court that the
Company is bound by all of the provisions of this Agreement.


(e)    The failure of the Company (including its Board or any committee thereof,
independent legal counsel, or stockholders) to make a determination concerning
the permissibility of the payment of Losses or the advancement of Litigation
Costs under this Agreement shall not be a defense in any action brought under
Section 2.5(c) above, and shall not create a presumption that such payment or
advancement is not permissible.


(f)    If a determination shall have been made pursuant to Section 2.5(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 2.5, absent a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification that
was not introduced in evidence in connection with the determination.


(g)    The knowledge or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.


Section 2.6    Exclusions.


(a)    The Company shall not be liable to make any payment hereunder (whether in
the nature of indemnification, contribution or advance payment of Litigation
Costs) to the extent payment is actually made to the Indemnified Person under a
valid, enforceable and collectible insurance policy (the “Insurance Policy”). If
the Indemnified Person is required to pay any amount that the Company is
obligated to pay hereunder except for the exclusion in this subsection, before
payment is reasonably expected to be made under the Insurance Policy, the
Company shall promptly advance the amount the Indemnified Person is required to
pay for which the Company is liable hereunder. Any advance by the Company shall
be made with the undertaking of the Indemnified Person that the Indemnified
Person shall immediately pay over to the Company, from the funds the Indemnified
Person later receives under the Insurance Policy, an amount equal to the amount
which the Company advanced pursuant to this subsection.







6

--------------------------------------------------------------------------------








(b)The Company shall not be liable hereunder for amounts paid or payable in
settlement of a Proceeding effected without its written consent, which consent
may not be unreasonably withheld.


(c)If it has been finally adjudicated by a court of competent jurisdiction that
an Indemnitee’s act or omission was material to the matter giving rise to the
Proceeding and was committed in bad faith or was the result of active and
deliberate dishonesty, that the Indemnitee received an improper personal benefit
or that, in the case of a criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful, the Indemnitee shall not
be entitled to the payment of Losses hereunder with respect to such claim, issue
or matter unless the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability, but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such Losses as such court shall deem proper. The Company
shall not be liable hereunder for any Fine imposed by law which the Company is
prohibited by applicable law from paying as indemnity or otherwise.


(d)    In a proceeding by or in the right of the Company in which it has been
finally adjudicated by a court of competent jurisdiction that Indemnitee is
liable to the Company with respect to such specific claim, issue or matter,
Indemnitee shall not be entitled to the payment of Losses hereunder with respect
to such claim, issue or matter unless the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability, but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnification for such Losses as such court
shall deem proper.


Section 2.7    Contribution.


In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to the Indemnified Person in whole or part, the
parties agree that, in such event, the Company shall contribute to the payment
of the Indemnified Person’s Losses in an amount that is just and equitable in
the circumstances, taking into account, among other things, contributions by
other directors, and of the Company pursuant to Indemnification Agreements or
otherwise. The Company and the Indemnified Person agree that, in the absence of
personal enrichment of the Indemnified Person, or acts of intentional fraud or
dishonesty or criminal conduct on the part of the Indemnified Person, it would
not be just and equitable for the Indemnified Person to contribute to the
payment of Losses arising out of a Proceeding in an amount greater than: (i) in
a case where the Indemnified Person is a director of the Company or any of its
subsidiaries but not an officer of either, the amount of fees paid to the
Indemnified Person for serving as a director during the 12 months preceding the
commencement of such Proceeding; or (ii) in a case where the Indemnified Person
is a director of the Company or any of its subsidiaries and is an officer of
either, the amount set forth in clause (i) plus 5% of the aggregate cash
compensation paid to the Indemnified Person for serving as such officer(s)
during the 12 months preceding the commencement of such Proceeding; or (iii) in
a case where the Indemnified Person is only an officer of the Company or any of
its subsidiaries, 5% of the aggregate cash compensation paid to the Indemnified
Person for serving as such officer(s) during the 12 months preceding the
commencement of such Proceeding. The Company shall contribute to the payment of
Losses covered hereby to the extent not payable by the Indemnified Person
pursuant to the contribution provisions set forth in the preceding sentence.



7

--------------------------------------------------------------------------------






Section 2.8    Notice to the Company; Cooperation; Control.


(a)    The Indemnified Person shall give the Company notice, as soon as
practicable, of any claim made against the Indemnified Person for which
indemnification will be or could be sought hereunder; provided, however, that
the failure to give any such notice shall not disqualify Indemnitee from the
right, or otherwise affect in any manner any right of Indemnitee, to receive
indemnification or advancement unless the Company’s ability to defend in such
Proceeding is materially and adversely prejudiced thereby. It at the time of
receipt of any such request for indemnification or notice the Company has
director and officer insurance policies in effect, the Company will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies.


(b)    The Indemnified Person shall give the Company such cooperation and
information as it may reasonably require in connection with any claim by the
Indemnified Person hereunder.


(c)    In any Proceeding involving Indemnitee and also involving one or more
other director(s) of the Company for whom or on whose behalf the Company is
actually paying Litigation Costs in the Proceeding, Indemnitee shall have the
right and obligation to control Indemnitee’s defense of the Proceeding, or at
the sole election of the Indemnitee, to tender control of the defense to the
Company; provided, however, that if Indemnitee does not tender control of the
defense to the Company, Indemnitee shall reasonably cooperate with such other
director(s) to retain a single law firm (and, if appropriate, one local law
firm) to represent Indemnitee and such other director(s), unless (i) Indemnitee
or such law firm reasonably concludes the use of such law firm to represent the
Indemnitee and such other director or officer would present such counsel with an
actual or potential conflict of interest or other significant divergence of
interest, (ii) the Indemnitee or such law firm reasonably concludes that there
may be one or more legal defenses available to Indemnitee that are different
from or in addition to those available to such other director(s), or (iii) any
such representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, in which case the Indemnitee
shall be entitled to retain separate counsel (but not more than one law firm
plus, if applicable, local counsel) at the Company's expense. In any Proceeding
involving Indemnitee but not also involving any other director(s) of the Company
for whom or on whose behalf the Company is actually paying Litigation Costs in
the Proceeding, Indemnitee shall have the right and obligation to control
Indemnitee’s defense of the Proceeding, Indemnitee shall be entitled to retain
separate counsel (but not more than one law firm plus, if applicable, local
counsel) at the Company's expense, provided, however, that Indemnitee may, at
the sole election of the Indemnitee, tender control of the defense to the
Company.

















8

--------------------------------------------------------------------------------






Section 2.9    Other Rights and Remedies.


(a)    The rights provided hereby shall not be deemed exclusive of any other
right to which the Indemnified Person may be entitled under any statute,
applicable provision of the Company’s Articles of Incorporation, as amended,
Bylaws, as amended, or any other agreement, vote of stockholders or of
disinterested directors, or otherwise, both as to action in the Indemnified
Person’s official capacity and as to action in another capacity while holding
such office, and shall continue after the Indemnified Person ceases to serve the
Company in the position identified in the Introduction hereof. The Company
hereby acknowledges and agrees that the Company shall, and to the extent
applicable shall cause any Enterprise to (i) be fully and primarily responsible
for, and be the indemnitor of first resort with respect to, payment to or
payment on behalf of the Indemnitee in respect of indemnification or advancement
of Litigation Costs, irrespective of any right of recovery the Indemnitee may
have from Third-Party Indemnitors or pursuant to any applicable insurance policy
maintained by the Third-Party Indemnitors, and (ii) be required to advance the
full amount of Litigation Costs incurred by Indemnitee and shall be liable for
the full amount of all Losses to the extent not prohibited by applicable law and
as required by the terms of this Agreement, without regard to any rights the
Indemnitee may have against the Third-Party Indemnitors or pursuant to any
insurance policy maintained by the Third-Party Indemnitors. Under no
circumstance shall the Company or any Enterprise be entitled to, and the Company
hereby irrevocably waives, relinquishes and releases, any claims against the
Third-Party Indemnitors for subrogation, contribution or recovery of any kind
and no right of advancement or recovery the Indemnitee may have from the
Third-Party Indemnitors or pursuant to any insurance policy maintained by the
Third-Party Indemnitors shall reduce or otherwise alter the rights of the
Indemnitee or the obligations of the Company or Enterprise. The Company further
agrees that no advancement or payment by any Third-Party Indemnitor or its
insurer on behalf of Indemnitee with respect to any Proceeding for which
Indemnitee has sought indemnification rights from the Company shall affect the
foregoing and the Third-Party Indemnitor(s) shall have a right to receive from
the Company, contribution or be subrogated, to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company. The
Company and the Indemnitee agree that each of the Third-Party Indemnitors shall
be third-party beneficiaries with respect to this Agreement entitled to enforce
this Section 2.9 as though each such Third-Party Indemnitor were a party to this
Agreement.
(b)    For purposes of this Agreement, “Third-Party Indemnitor” means any person
or entity that has or may in the future provide to the Indemnitee any
indemnification or advancement rights or insurance benefits other than (i) the
Company, (ii) any Enterprise and (iii) any entity or entities through which the
Company maintains liability insurance applicable to the Indemnitee.
Section 2.10    Serving at the Company’s Request.


References in Article Two to “serving at the request of the Company” include
service with respect to any employee benefit plan, its participants or
beneficiaries.









9

--------------------------------------------------------------------------------






Section 2.11    Proceedings Initiated by the Indemnified Person.


Except as provided in Section 2.5(c) of this Agreement, and except as to counter
claims or affirmative defenses asserted by Indemnitee in any action brought
against Indemnitee, the Company shall indemnify the Indemnified Person if the
Indemnified Person was or is a party, or had taken steps to become a party, to
any Proceeding initiated by the Indemnified Person by reason of or arising out
of the fact that the Indemnified Person is or was a director, officer, employee
or agent of the Company or any Enterprise, against Litigation Costs in
connection with the Proceeding to the fullest extent permitted by Maryland law
only if the Proceeding (or part thereof) had been duly authorized by the
Company.
Section 2.12    Effect of Certain Resolutions.


Neither the settlement or termination of any Proceeding nor the failure of the
Company to award indemnification or to determine that indemnification is payable
shall create a presumption that Indemnitee is not entitled to indemnification
hereunder. In addition, the termination of any proceeding by judgment, order, or
settlement, shall not create a presumption that Indemnitee did not meet the
requisite standard of conduct under Maryland law. Indemnitee will be deemed to
have acted in in accordance with the applicable standard of conduct if
Indemnitee’s action is based on the records or books of account of the Company
or Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers, employees, or committees of the Board or the board
of directors of the Enterprise, or on the advice of legal counsel for the
Company or Enterprise or on information or records given in reports made to the
Company or Enterprise by an independent certified public accountant or by an
appraiser or other expert or advisor selected by the Company or Enterprise. The
knowledge and or actions, or failure to act, of any director, officer, agent or
employee of any of the Company or the Enterprises will not be imputed to
Indemnitee in a manner that limits or otherwise adversely affects Indemnitee’s
rights hereunder. The provisions of this Section shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.
Section 2.13    Insurance.


The Company shall, from time to time, make the good faith determination whether
or not it is practical for the Company to obtain and maintain a policy or
policies of insurance with a reputable insurance company providing the
Indemnitee with coverage for losses from wrongful acts. For so long as
Indemnitee shall remain a director or officer of the Company and with respect to
any such prior service, in all policies of director and officer liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s officers and directors. Notwithstanding the
foregoing, the Company shall have no obligation to maintain such insurance if
the Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, or if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit. The Company
shall promptly notify Indemnitee of any good faith determination not to provide
such coverage.









10

--------------------------------------------------------------------------------










Section 2.14    Maryland Law.


As used herein, “to the fullest extent permitted by Maryland law” means to the
fullest extent permitted by Maryland law as the same exists or hereafter may be
amended, but in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
Maryland law permitted the Company to provide prior to such amendment.
ARTICLE THREE
MISCELLANEOUS


Section 3.1    Binding Effect.


This Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of the
heirs, personal representatives and estate of the Indemnified Person.
Section 3.2    Survival of Rights


Unless consented to in writing by Indemnitee, no amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in or by reason of his service as a director, officer, employee
or agent of the Company or any Enterprise, prior to such amendment, alteration
or repeal, regardless of whether a claim with respect to such action or inaction
is raised prior to or subsequent to such amendment, alteration or repeal.


Section 3.3    Savings Clause.


If all or any portion of any section hereof is held invalid or unenforceable on
any ground by any court of competent jurisdiction, the Company nevertheless
shall indemnify the Indemnified Person for the Indemnified Person’s Losses to
the full extent permitted by any applicable portion hereof that has not been
held invalid or unenforceable or by any other applicable law.
Section 3.4    Governing Law.


The validity, construction, enforcement and interpretation of this Agreement
shall be governed by the internal law (and not the law of conflicts) of the
State of Maryland.
Section 3.5    Effect of Headings.


The Introduction and Article and Section headings herein are for convenience
only and shall not affect the construction hereof.







11

--------------------------------------------------------------------------------






Section 3.6    Notices.


(a)    Any notice, request or other communication hereunder to or on the Company
or the Indemnified Person shall be in writing and delivered or sent by postage
prepaid first-class mail, as follows: (i) if to the Company, addressed to
Parkway Properties, Inc., 390 North Orange Avenue, Suite 2400, Orlando, FL
32801, “Attention: Executive Vice President & General Counsel;” and (ii) if to
the Indemnified Person, addressed to the Indemnified Person at the address shown
on the signature page hereof.


(b)    Either address referred to in the preceding subsection may be changed
from time to time and shall be the most recent such address furnished in writing
by the party whose address has changed to the other party in the manner
specified in the preceding subsection.


Section 3.7    Counterparts.


This Agreement may be executed in any number of counterparts. Each counterpart
of an agreement so executed shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart.
Section 3.8    Complete Agreement.


This Agreement represents the full and complete understanding of the parties
with respect to the subject matter hereof and supersedes in its entirety any
prior agreement, oral or otherwise, regarding the indemnification of the
Indemnified Person.


[Signatures on following page(s)]



12

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.
PARKWAY PROPERTIES, INC.


By: /s/ Jeremy R. Dorsett____________
Name: Jeremy R. Dorsett
Title: Executive Vice President and
General Counsel    


INDEMNIFIED PERSON


/s/ Henry F. Pratt III____________
Name: Henry F. Pratt III



13